Matter of Alintoff v Alintoff (2016 NY Slip Op 05367)





Matter of Alintoff v Alintoff


2016 NY Slip Op 05367


Decided on July 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2015-10288
 (Docket No. O-18478/15)

[*1]In the Matter of Rachel B. Alintoff, appellant,
vBryan S. Alintoff, respondent.


Richard L. Herzfeld, New York, NY, for appellant.
Karen P. Simmons, Brooklyn, NY (Janet Neustaetter and Barbara H. Dildine of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Dean T. Kusakabe, J.), dated September 18, 2015. The order dismissed the mother's family offense petition on the ground of lack of jurisdiction.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the mother's contentions, the Family Court properly determined that it did not have jurisdiction to entertain the mother's family offense petition because there is a child custody proceeding pending in New Jersey (see Domestic Relations Law § 76-b). The mother's family offense petition in New York gave rise to a "child custody proceeding" within the meaning of the Uniform Child Custody Jurisdiction and Enforcement Act, article 5-A of the Domestic Relations Law (Domestic Relations Law § 75-a[4]), as the order of protection sought by the mother against the father would have necessarily affected the parties' custody and visitation rights (see Matter of Santiago v Riley, 79 AD3d 1045; cf. Matter of Hassan v Silva, 100 AD3d 753, 754-755). Accordingly, the Family Court properly dismissed the mother's petition.
RIVERA, J.P., LEVENTHAL, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court